Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 8593437) in view of Cheon (US 10052906) and Kaneda (US 10589562).

Liang does not teach a plurality of writing refills, a plurality of knock rods that are respectively accessible through window holes in the shaft tube extending along an axial direction of the shaft tube, the plurality of knock rods respectively actuating the plurality of writing refills, or that the input refill is an electromagnetic induction refill that is disposed in parallel to the plurality of knock rods.
Cheon teaches a plurality of writing refills (50) and a plurality of knock rods (60) that are respectively accessible through window holes (21) in the shaft tube extending along an axial direction of the shaft tube, the plurality of knock rods respectively actuating the plurality of writing refills (col. 1, ll. 48-58).
Kaneda teaches an electromagnetic induction refill (102) that is employed in electromagnetic induction based input (col. 8, line 64 to col. 9, line 4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the single writing refill actuated by twisting taught by Liang with a plurality of writing refills, a plurality of knock rods that are respectively accessible through window holes in the shaft tube extending along an axial direction of the shaft tube, the plurality of knock rods respectively actuating the plurality of writing refills as taught by Cheon for the purpose of providing the user with a variety of ink colors in a single device (Cheon, col. 2, ll. 11-14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the refill of Liang with an electromagnetic induction refill as taught by Kaneda for the purpose of enabling the device to communicate with a position detection device (Kaneda, col. 8, line 64 to col. 9, line 4).

Regarding claim 2, the combination of Liang, Cheon and Kaneda teaches the multifunction pen of claim 1, wherein an axial center of a rear end side of each of the plurality of writing refills and an axial center of the electromagnetic induction refill are misaligned with each other (Cheon Fig. 10 show the refills offset from the center of the shaft tube; Liang Fig. 5 shows the input refill aligned with the center of shaft tube).
Regarding claim 5, the combination of Liang, Cheon and Kaneda teaches the multifunction pen of claim 1, wherein the electromagnetic induction refill is disposed at an axial center of the shaft tube (Liang, Fig. 5).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, Cheon and Kaneda as applied to claim 1 above, and further in view of Runken (WO 2008/156769).
Regarding claim 4, the combination of Liang, Cheon and Kaneda teaches the multifunction pen of claim 1, but does not teach that a center of mass of the multifunction pen is positioned further toward a rear end side than a center in an axial direction of the shaft tube.
Runken teaches adjusting the center of gravity of a pen (164), which enables a center of mass of the pen to be positioned further toward a rear end side than a center in an axial direction of the shaft tube.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Liang such that a center of mass of the multifunction pen is positioned further toward a rear end side than a center in an axial direction of the shaft tube as taught by Runken for the purpose of improving the ability of the pen to be used in contact juggling (Runken, ¶13).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, Cheon and Kaneda as applied to claim 1 above, and further in view of Ambasz (US 4679954).
Regarding claim 7, the combination of Liang, Cheon and Kaneda teaches the multifunction pen of claim 1, but does not teach a sliding cover covering the rear end of the shaft tube and the electromagnetic induction refill, the sliding cover being guided by movement grooves in the shaft tube extending in the axial direction of the shaft tube in parallel with the window holes, the sliding cover having an exposing opening allowing the electromagnetic induction refill to be exposed with the sliding cover being slid toward the tip end of the shaft tube.
Ambasz teaches a sliding cover (146) covering an end of a shaft tube (112 and 116) and a refill (119), the sliding cover being guided by movement grooves (160) in the shaft tube extending in the axial direction of the shaft tube in parallel with the window holes, the sliding cover having an exposing opening (146a) allowing the electromagnetic induction refill to be exposed with the sliding cover being slid toward the tip end of the shaft tube.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the projection and retraction means taught by Liang with teach a sliding cover covering the rear end of the shaft tube and the electromagnetic induction refill, the sliding cover being guided by movement grooves in the shaft tube extending in the axial direction of the shaft tube in parallel with the window holes, the sliding cover having an exposing opening allowing the electromagnetic induction refill to be exposed with the sliding cover being slid toward the tip end of the shaft tube as taught by Ambasz wherein doing so would merely be a matter of simple substitution of one known tip protection means with another.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754